EXHIBIT 10.21

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
April 12, 2004, among The Brickman Group, Ltd., a Delaware corporation (the
“Company”), Brickman Group Holdings, Inc., a Delaware corporation (“Holdings”),
and Scott Brickman (“Executive”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Employment. The Company and Holdings shall employ Executive, and Executive
hereby accepts employment with the Company and Holdings, upon the terms and
conditions set forth in this Agreement for the period beginning on the date
hereof and ending as provided in paragraph 4 hereof (the “Employment Period”).

 

2. Position and Duties.

 

(a) During the Employment Period, Executive shall serve as the President and
Chief Executive of the Company and Holdings, and shall have the normal duties,
responsibilities and authority of the President and Chief Executive Officer of
each such entity, subject to the power of the Board of Directors (the “Board”)
of the applicable entity reasonably to expand or limit such duties,
responsibilities and authority and to override actions of the President and
Chief Executive Officer. During the Employment Period, the Executive’s principal
place of business shall be at the Company’s offices in Gaithersburg, Maryland.

 

(b) Executive shall report to Holdings’ Board, and Executive shall devote his
best efforts and his full business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of the Company, Holdings and the other Subsidiaries of
Holdings. Executive shall perform his duties and responsibilities to the best of
his abilities in a diligent, trustworthy, businesslike and efficient manner and
shall not undertake any other business activities that could adversely affect
the performance of his duties.

 

(c) For purposes of this Agreement, “Subsidiaries” shall mean any corporation,
partnership, limited liability company or other entity of which the securities
having a majority of the voting power in electing directors, general partners or
managers are, at the time of determination, owned by the Holdings, directly or
through one of more Subsidiaries.

 

3. Base Salary and Benefits.

 

(a) During the Employment Period, Executive’s base salary shall be $400,000 per
annum (the “Base Salary”), which salary shall be payable in regular installments
in accordance with the Company’s general payroll practices and shall be subject
to customary withholding. The Base Salary shall be adjusted following the end of
each fiscal year during the

 



--------------------------------------------------------------------------------

Employment Period to reflect changes in the national consumer price index during
such fiscal year. In addition, during the Employment Period, Executive shall be
entitled to participate in all of the employee benefit programs for which senior
executive employees of Holdings, the Company or any other Subsidiaries are
generally eligible (the “Benefit Programs”), and Executive shall be entitled to
vacation time as Executive considers appropriate.

 

(b) In connection with the execution and delivery of this Agreement, the Company
is making a one-time payment to the Executive of $291,271.95, which payment
shall be made within 30 days of the date of this Agreement.

 

(c) The Company shall reimburse Executive for all reasonable expenses incurred
by him in the course of performing his duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
During the Employment Period, the Company shall pay Executive a car allowance
not to exceed $1200 per month. During the Employment Period, the Company shall
also reimburse Executive for the cost of all club memberships for which the
Executive is currently being reimbursed by the Company.

 

(d) The Company shall award a bonus (the “Performance Bonus”) to Executive with
respect to each fiscal year during the Employment Period in which the Company
achieves EBITDA equal to at least 90% of the amount set forth in the Company’s
final annual operating budget approved by Holdings’ Board, as adjusted with the
mutual agreement of the Executive and Holdings’ Board to account for any
acquisition by the Company during such year (“Budgeted EBITDA”), but, if the
Company achieves less than 90% of Budgeted EBITDA, the Company shall not be
obliged to award Executive any bonus. For fiscal years in which the Company’s
EBITDA equals or exceeds 90% of Budgeted EBITDA, the Company shall award
Executive a bonus equal to a percentage of his Base Salary determined based upon
the following schedule:

 

Percentage of

Budgeted EBITDA

--------------------------------------------------------------------------------

  

Percentage of

Base Salary

--------------------------------------------------------------------------------

90-94.9

   60

95-99.9

   80

100-104.9

   100

105-109.9

   115

110-114.9

   120

115 and up

   125

 

The Performance Bonus will be paid by the Company to the Executive no later than
30 days after Holdings’ Board receives the Company’s final audited financial
statements for such fiscal year.

 

2



--------------------------------------------------------------------------------

4. Term.

 

(a) The Employment Period shall continue until December 31, 2007 and year to
year thereafter, unless either Holdings or Executive provides written notice of
termination of the Employment Period to the other parties hereto at least 90
days prior to December 31, 2007 or December 31 of any year thereafter (a
“Termination Notice”); provided that (i) the Employment Period shall terminate
prior to termination under the foregoing provision upon Executive’s resignation,
death or permanent disability or incapacity (as determined by the Board of
Holdings in its reasonable good faith judgement, or, if the Board’s
determination is disputed by Executive, by an independent qualified physician
with a national reputation mutually acceptable to the Board and Executive or
Executive’s representative), (ii) Holdings may terminate the Employment Period
at any time for Cause (as defined below) or without Cause and (iii) Executive
may terminate the Employment Period at any time. The date on which the
Employment Period terminates is the “Termination Date”.

 

(b) If (i) Holdings terminates the Employment Period without Cause or if
Holdings terminates the Employment Period by way of a Termination Notice or (ii)
Executive terminates the Employment Period for Executive Good Reason (as defined
below), Executive shall be entitled to receive his Base Salary and shall
continue to participate in the Benefit Programs until the first anniversary of
such termination (“Severance”). However, notwithstanding the foregoing,
Executive shall not be entitled to any Severance unless Executive executes a
release of Holdings, the Company and Holdings’ other Subsidiaries in form and
content reasonably satisfactory to Holdings’ Board and Executive.

 

(c) If the Employment Period is terminated by Holdings for Cause, or by
Executive without Executive Good Reason, Executive shall be entitled to receive
his Base Salary through the Termination Date only and shall not be entitled to
any Severance.

 

(d) If the Employment Period is terminated by reason of Executive’s death or
permanent disability or incapacity, Executive (or his representatives) shall be
entitled to receive severance consisting of his Base Salary and shall continue
to participate in the Benefit Programs through the second anniversary of such
termination.

 

(e) All of Executive’s rights to bonuses under paragraph 3(c) (if any) which
would have become payable after the Termination Date if Executive were still
employed by the Company shall cease upon a termination in the circumstances
described in paragraph 4(c) above. However, in the event of a termination in the
circumstances described in paragraph 4(b) or paragraph 4(d) above (other than a
termination by Executive for Executive Good Reason), Executive shall be entitled
to receive an amount equal to the Performance Bonus that he would have been
entitled to receive if he were employed during the Severance Period (as defined
below) and the Company had achieved 100% of Budgeted EBITDA during such period.
If the Termination Date is a date other than the last day of a fiscal year, then
Executive is entitled to a Pro-rated Bonus for the final portion of the
Severance Period that is not a full year. “Pro-rated Bonus” shall mean the pro
rata amount (based on the number of days elapsed during such year) of the
Performance Bonus to which Executive would be entitled if Executive had worked
the entire period for which the Performance Bonus is being calculated.

 

 

3



--------------------------------------------------------------------------------

(f) It is understood and agreed that a merger of the Company with and into
Holdings, or a merger of Holdings with and into the Company, will not in and of
itself be deemed to result in a termination of Executive’s employment without
Cause notwithstanding that Executive will not be employed by whichever of such
entities is not the surviving corporation following such merger, provided that
Executive is so employed by the surviving corporation.

 

5. Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while employed by Holdings, the Company
and any other Subsidiaries (including those obtained while employed by The
Brickman Group, Ltd. and its predecessors prior to the date of this Agreement
concerning the business or affairs of the Company and any Subsidiary
(“Confidential Information”)) are the property of Holdings, the Company or such
other Subsidiary. Therefore, Executive agrees that he shall not (except as
required by law or legal process, provided that in the latter case Executive
uses reasonable efforts to provide Holdings or its Subsidiaries with an
opportunity to seek a protective order) disclose to any unauthorized person or
use for his own purposes any Confidential Information without the prior written
consent of Holdings’ Board, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Executive’s acts or omissions. Executive shall deliver to the
Company promptly upon the termination of employment, or at any other time
Holdings or the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information or the business of
Holdings, the Company or any other Subsidiary which he may then possess or have
under his control.

 

6. Non-Compete, Non-Solicitation.

 

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with
Holdings and the Company he shall become familiar, and during his previous
employment with the Company and its predecessors he has become familiar, with
Holdings’ and the Company’s trade secrets and with other Confidential
Information concerning Holdings, the Company and its predecessors and any other
Subsidiaries and that his services have been and shall be of special, unique and
extraordinary value to Holdings, the Company and the other Subsidiaries.
Therefore, Executive agrees that during (i) the Employment Period and (ii) the
Additional Noncompete Period (as defined below) ((i) and (ii), collectively, the
“Noncompete Period”), he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the businesses of the Company or
any Subsidiaries, as such businesses exist or are in process on the date of the
termination of Executive’s employment, within any state in the United States in
which the Company or the Subsidiaries engage in such businesses at the time of
termination and all states located adjacent to such states. Nothing herein shall
prohibit Executive from being a passive owner of not more than 5% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation.

 

 

4



--------------------------------------------------------------------------------

(b) During (i) the Employment Period (except on Holdings’, the Company’s or any
other Subsidiary’s behalf) and (ii) the Additional Noncompete Period, Executive
shall not directly or indirectly through another entity (i) induce or attempt to
induce any employee of Holdings, the Company or any other Subsidiary to leave
the employ of Holdings, the Company or such other Subsidiary, nor shall
Executive make any intentionally disparaging remarks about Holdings, the
Company, their respective officers and directors or their stockholders to any
such employee, (ii) hire any person who was an employee of Holdings, the Company
or any other Subsidiary at any time during the Employment Period (except that
the foregoing shall not prohibit the employment of any individuals (A) who have
ceased to be employed by Holdings, the Company or any other Subsidiary, as the
case may be, for at least three months prior to the first time such individuals
and Executive (directly or indirectly through another entity) discussed
employment and (B) who are responding to a general help wanted advertisement
(including by way of the internet) or who have submitted an application through
a recruiting or personnel placement company, provided that such individual has
taken such actions without any encouragement of Executive (directly or
indirectly), or (iii) induce or attempt to induce any customer, supplier,
license, licensor, franchisee or other business relation of Holdings, the
Company or any other Subsidiary to cease doing business with Holdings, the
Company or any other Subsidiary.

 

(c) If, at the time of enforcement of this paragraph 6, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in this
paragraph 6 are reasonable.

 

(d) In the event of the breach or a threatened breach by Executive of any of the
provisions of this paragraph 6, Holdings or the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security). In
addition, in the event of a breach or violation by Executive of this paragraph
6, the Noncompete Period shall be tolled until such breach or violation has been
duly cured.

 

7. Definitions.

 

“Additional Noncompete Period” means a period of two years commencing upon the
Termination Date; provided, however, that (i) if during the Employment Period a
Change of Control occurs, the Additional Noncompete Period shall be zero unless
prior to consummation of such Change of Control the Company agrees in writing on
terms and in a form reasonably acceptable to Executive to pay Executive upon
such Change of Control (and the Company in fact

 

5



--------------------------------------------------------------------------------

upon such Change of Control makes payment of) a lump sum amount in cash equal to
250% of Executive’s Base Salary as in effect at the time of such Change of
Control for each 12 month period that is included in the Additional Noncompete
Period (i.e., Executive would receive a total of 500% of his then current Base
Salary for the two year Additional Noncompete Period) and (ii) if after
termination of the Employment Period but before the second anniversary of such
termination any such Change of Control occurs, the Additional Noncompete Period
shall, effective upon consummation of such Change of Control, forthwith
terminate and expire unless prior to consummation of such Change of Control the
Company in writing on terms and in a form reasonably acceptable to Executive
agrees to pay Executive upon such Change of Control (and the Company in fact
upon such Change of Control makes payment of) a lump sum amount in cash equal to
the product of (x) 250% of Executive’s Base Salary in effect at the time of
termination of his employment times (y) a fraction, the numerator of which is
the number of calendar days remaining in the balance of the two year Additional
Noncompete Period after such Change of Control, and the denominator of which is
365; provided further, however, that in the event of any Change of Control where
the consideration paid to the stockholders of the Company or Holdings, as the
case may be, pursuant to such Change of Control implies an “enterprise value” of
the Company or Holdings, as applicable, of less than $395,000,000 (it being
understood the term “enterprise value” means the value of the entire Company (or
Holdings, as applicable) and all its subsidiaries without regard to capital
structure and assuming the absence of any indebtedness for borrowed money), the
Additional Noncompete Period shall be zero (if such Change of Control occurs
during the Employment Period) or shall forthwith terminate and expire effective
upon consummation of such Change of Control (if such Change of Control occurs
after the Termination Date).

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other willful act or omission involving fraud
with respect to the Company or any of its Subsidiaries or that amounts to a
breach of his duty of loyalty as an officer and director of the Company and its
Subsidiaries, (ii) conduct bringing the Company or any of its Subsidiaries into
substantial public disgrace or disrepute, (iii) substantial and repeated willful
failure to perform duties as reasonably directed by the Board, if not cured
within 5 business days after receiving written notice from the Board, or (iv)
willful misconduct with respect to the Company or any of its Subsidiaries.

 

“Change of Control” shall mean either (i) a Sale of the Company (as defined in
the Stockholders Agreement, referring to a sale or recapitalization of Holdings,
which is referred to as the “Company” in the Stockholders Agreement) or (ii) a
sale or recapitalization of the Company to or by an Independent Third Party (as
defined in the Stockholders Agreement) or group of Independent Third Parties
pursuant to which such party or parties acquire (A) capital stock of the Company
possessing the voting power under normal circumstances to elect a majority of
the Company’s board of directors (whether by merger, consolidation or sale,
transfer of issuance of the Company’s capital stock) or (B) all or substantially
all of the Company’s assets determined on a consolidated basis.

 

6



--------------------------------------------------------------------------------

“EBITDA” means, for any period, an amount equal to the sum of the Company’s
consolidated net income, plus the provision for taxes of the Company or any
other Subsidiary for such period based on income or profits (including the
amount of any permitted tax distributions), plus interest expense, plus
depreciation and amortization charges reducing the Company’s consolidated net
income.

 

“Executive Good Reason” means (i) Executive is removed as President and CEO of
the Company or Holdings or is assigned duties inconsistent with those typically
assigned to a President and CEO without his consent or (ii) any decrease in the
Base Salary and benefits, except for a decrease which is across the board and
uniform (in amount and percentage) and less than 15% of such Base Salary.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“Severance Period” means the period during which Executive is entitled to
receive severance payments pursuant to paragraph 4.

 

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
December 20, 2002, among Holdings and the Stockholders referred to therein.

 

8. Executive, Company and Holdings’ Representations. Executive, on the one hand,
and the Company and Holdings, on the other, each hereby represents and warrants
to the other that (i) the execution, delivery and performance of this Agreement
by such party do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which such party is a party or by which such party is bound and (ii) upon the
execution and delivery of this Agreement by the other party, this Agreement
shall be the valid and binding obligation of such party, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.

 

9. Survival. Paragraphs 3 through 7 and paragraphs 9 through 17 shall survive
and continue in full force in accordance with their terms notwithstanding any
termination.

 

7



--------------------------------------------------------------------------------

10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address below indicated:

 

Notices to Executive:

 

Mr. Scott Brickman

11637 Lake Potomac Drive

Potomac, MD 20854

 

Notices to the Company or Holdings:

 

The Brickman Group, Ltd.

18227 Flower Hill Way

Suite D

Gaithersburg, MD 20879

Attention: Mark A. Hjelle, Esq.

 

With copies to:

 

CIVC Partners, LLC

231 S. LaSalle Street

Chicago, IL 60697

Attention: Mr. Chris Perry

 

Kirkland & Ellis LLP

200 E. Randolph Street

Chicago, IL 60601

Attention: Richard Porter, P.C.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

 

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

12. Complete Agreement. This Agreement is the sole agreement of the parties with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which relate to the subject matter hereof (including, without
limitation, that certain Employment Agreement, dated as of January 14, 1998, by
and among the Company, Brickman Holdings Corp. and Executive which this
Agreement amends and restates in its entirety).

 

8



--------------------------------------------------------------------------------

13. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

14. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

15. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company.

 

16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Pennsylvania.

 

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

BRICKMAN GROUP HOLDINGS, INC.

By:

 

/s/ Mark A. Hjelle

--------------------------------------------------------------------------------

Its

  Vice President

THE BRICKMAN GROUP, LTD.

By:

 

/s/ Mark A. Hjelle

--------------------------------------------------------------------------------

Its

  Vice President

/s/ Scott W. Brickman

--------------------------------------------------------------------------------

Scott Brickman

 

10